Title: To George Washington from Lieutenant Colonel David Grier, 18 May 1777
From: Grier, David
To: Washington, George



Philada 18th May 1777

I Recd your Excellencies favour of 16th Instant and am Sorry to find my Answer to yours of the 12th March did not Come to you; I delivered it to an Officer on his way to Head Quarters who intended to Proceed from thence to Boston I find you are disappointed about the numbers you Expected of our Regmt and am sorry it is not in my Power to help it we have only fourteen of the Officers that were formerly in our Regmt: Occasioned by a Variety of Accidentes. there are but few of the Old Regmt Return’d they were much Borke by sickness hard duty & other misfortunes about one hundred of them are reenlisted the rest are either quit the service or enlisted with Col: Hartley. our new Officers has not had much time; as it was some time before proper Recommendations Could be got then applications to have them Appointed by the Council of this State took so much time; a number of them 150 miles from this Place; Recruting very difficult and great delays about even getting money sufficient are the reasons our numbers are so Small: I am in hopes Recruiting will be Attend with greater success now since recomendation for Inlisting Apprentices & Servants was had from Congress. our Assembly are now met & their Concurrance is daily Expected Major Hay has left this Place last Thursday with all the men we had here the rest are Ordered from Carlisle our Officers have been detained these three weeks here between

Settling their Accts of last year & Providing Clothing for these new Recruits.
only the Accounts of six Companies are yet settled by the Auditors Appointed by Congress: I must leave them Unsettled untill a more Convenient time & shall Proceed to Camp next Tuesday: I have left a Captain at Carlisle to take Care of the Recruting Parties with Orders to have them sent to Camp as soon as they are Equiped; delays happen about getting Clothes & Blankets for which Reason I have Ordered the Recruting Officers to get as many in the Country as Possible.
An Officer now of Col. Hartleys Regmt formerly of ours Recd at Tyconderoga five hundred Dollars to Recruit for ours. in Consequence of which he Inlisted twenty men formerly of our Rigmt & while he Acted as an Officer in it: he now insistes that the men were Inlisted for Col. Hartley Rigmt & Refuses to diliver them to ours—I therefore Request that your Excellency will Appoint a Place of hearing & if the men are ours Order them to be delivered to us: I think it ungenerous for Captn Hopes to receive Pay & Money from our Regmt & with that very Money Recruit men for a different Regmt. however what ever is right shall be Chearfully Submitted to by your Excellencies most Obeident & Hble Servant

David Grier

